DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 8/26/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 12, 16-18 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 10,071,808 to Bosetti.

Regarding claim 1, Bosetti discloses a system for heating an aircraft component of an aircraft (icing conditions detection system 200), the system comprising:
A heater mat located adjacent the aircraft component and configured to generate heat (heater 125); and
A controller coupled to the heater mat (control  unit 202) and configured to receive an aircraft speed of the aircraft (via speed sensor 206), a liquid water content (LWC) of air outside the aircraft (column 4, lines 58-60 disclose “The icing conditions detector 120 may be or include a liquid water sensor that is configured to detect liquid water within air”), and an outside air temperature (OAT) (air temperature sensor 210), and to control the heater mat based on the OAT, the LWC, and the aircraft speed, to reduce a likelihood of ice formation on the aircraft component (see column 5, line 57 to column 6, line 5 and column 8, lines 53-65).  

Regarding claims 2 (dependent on claim 1) and 17 (dependent on claim 16), Bosetti discloses the controller being configured to control the heater mat by increasing power to the heater mat in response to the aircraft speed increasing and by decreasing power to the heater mat in response to the aircraft speed decreasing (see column 8, lines 35-52).  

Regarding claims 3 (dependent on claim 2) and 18 (dependent on claim 17), Bosetti discloses the controller being further configured to control the heater mat by increasing power to the heater mat in response to the OAT decreasing and by decreasing power to the heater mat in response to the OAT increasing (see column 8, lines 35-62).

Regarding claim 7 (dependent on claim 1)¸ Bosetti discloses a temperature sensor located adjacent or in the heater mat and configured to detect the OAT (air temperature sensor 210).

Regarding claim 8 (dependent on claim 1), Bosetti discloses the controller being configured to receive the OAT from an aircraft computer of the aircraft.  Air temperature sensor 210 is part of avionics sub-system 204, and column 5, lines 2-4 disclose “The icing conditions determination control unit 202 may be operatively coupled to each of the icing conditions detector(s) 120 and the avionics sub-system 204 through one or more wired or wireless connections”.  

Regarding claim 9 (dependent on claim 1)¸ Bosetti discloses a speed sensor located adjacent or in the heater mat and configured to detect the aircraft speed (speed sensor 206).  

Regarding claim 10 (dependent on claim 1), Bosetti discloses the controller being configured to receive the aircraft speed from an aircraft computer of the aircraft.  Speed sensor 206 is part of avionics sub-system 204, and column 5, lines 2-4 disclose “The icing conditions determination control unit 202 may be operatively coupled to each of the icing conditions detector(s) 120 and the avionics sub-system 204 through one or more wired or wireless connections”.  

Regarding claim 12 (dependent on claim 1), Bosetti discloses the controller being further configured to receive an angle of attack, and to control the heater mat further based on the AOA (via angle of attack sensor 202).

Regarding claim 16, Bosetti discloses a method for heating an aircraft component of an aircraft (see Figure 5), the method comprising:
Receiving, by a controller (control unit 202), an aircraft speed of the aircraft (via speed sensor 206), a liquid water content (LWC) or air outside the aircraft (column 4, lines 58-60 disclose “The icing conditions detector 120 may be or include a liquid water sensor that is configured to detect liquid water within air”), and an outside air temperature (OAT) (air temperature sensor 210); and
Controlling, by the controller, a heater mat located adjacent the aircraft component (heater 125) based on the aircraft speed, the LWC, and the OAT, to reduce a likelihood of ice formation on the aircraft component (see column 5, line 57 to column 6, line 5 and column 8, lines 53-65). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 19-20 are rejected under 35 USC 103 as being obvious over US Patent Number 10,071,808 to Bosetti.

Regarding claims 4 (dependent on claim 3) and 19 (dependent on claim 18), Bosetti does not disclose the controller being configured to control the heater mat by increasing or decreasing a duty cycle of power provided to the heater mat.  However, column 8, lines 35-52 discloses adjusting power to the heating zones.  It would be obvious to a person having ordinary skill in the art to adjust the duty cycle of power provided to the zones as a known way to adjust power.  

Regarding claims 5 (dependent on claim 4), 6 (dependent on claim 4), and 20 (dependent on claim 19), Bosetti does not disclose the controller being configured to use the OAT to determine a main duty cycle and to use the aircraft speed as an additive to the main duty cycle or to use the aircraft speed to determine a main duty cycle and to use the OAT as an additive to the main duty cycle.  However, column 6, lines 6-10 discloses determining icing conditions based on one or more of the speed signal, the altitude signal, the air temperature signal, and/or the angle of attack signal.  It would thus be obvious to a person having ordinary skill in the art to modify Bosetti to use any combination of these signals desired to determine the icing condition.  

Claims 11 and 13-15 are rejected under 35 USC 103 as being obvious over US Patent Number 10,071,808 to Bosetti in view of US Patent Application Number 2020/0062409 by Kim.

Regarding claim 11, Bosetti discloses a liquid water content sensor (column 4, lines 58-60 disclose “The icing conditions detector 120 may be or include a liquid water sensor that is configured to detect liquid water within air”).
Bosetti does not disclose the liquid water content sensor being configured to detect water vapor in the environment.  However, this limitation is taught by Kim.  Kim is drawn to a method of controlling an autonomous anti-icing apparatus, and paragraph 7 discloses “the technology that detects ice formation includes a technology that predicts an ice formation phenomenon according to an external environment condition such as a temperature of an object surface in addition to the temperature, humidity”.  It would be obvious to a person having ordinary skill in the art to modify Bosetti using the teachings from Kim to use other known environmental conditions in order to predict ice formation.  

Regarding claim 13, Bosetti discloses a system for heating an aircraft component of an aircraft (icing conditions detection system 200), the system comprising:
A heater mat located adjacent the aircraft component and configured to generate heat (heater 125); 
A temperature sensor configured to detect an outside air temperature (OAT) (air temperature sensor 210);
A liquid water content (LWC) sensor (column 4, lines 58-60 disclose “The icing conditions detector 120 may be or include a liquid water sensor that is configured to detect liquid water within air”);
A controller coupled to the temperature sensor and the heater mat (control  unit 202) and configured to receive an aircraft speed of the aircraft (via speed sensor 206) and to control the heater mat based on the OAT, the LWC, and the aircraft speed, to reduce a likelihood of ice formation on the aircraft component (see column 5, line 57 to column 6, line 5 and column 8, lines 53-65).  
Bosetti does not disclose the liquid water content sensor being configured to detect water vapor in the environment.  However, this limitation is taught by Kim.  Kim is drawn to a method of controlling an autonomous anti-icing apparatus, and paragraph 7 discloses “the technology that detects ice formation includes a technology that predicts an ice formation phenomenon according to an external environment condition such as a temperature of an object surface in addition to the temperature, humidity”.  It would be obvious to a person having ordinary skill in the art to modify Bosetti using the teachings from Kim to use other known environmental conditions in order to predict ice formation.  

Regarding claim 14 (dependent on claim 13), Bosetti discloses the controller being configured to control the heater mat by increasing power to the heater mat in response to the aircraft speed increasing and by decreasing power to the heater mat in response to the aircraft speed decreasing (see column 8, lines 35-52).  

Regarding claim 15 (dependent on claim 14), Bosetti discloses the controller being further configured to control the heater mat by increasing power to the heater mat in response to the OAT decreasing and by decreasing power to the heater mat in response to the OAT increasing (see column 8, lines 35-62).

Response to Arguments
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. 
Regarding the argument that every instance of the LWC sensor describes sensing water vapor, “water content of air”, “water content of air outside of the aircraft”, and “water present in the atmosphere” are not limited to only describing water vapor, as liquid water droplets can also be within air, outside of the aircraft, or present in the atmosphere.  Column 2, lines 49-51 of Bosetti, for example, discloses “The icing conditions detection method includes detecting liquid water within an air stream through which the aircraft flies”.  Furthermore, water droplets are, by its very definition, liquid water content in the environment.  Even if, for the sake of argument, every instance of the LWC were only drawn to water vapor, water vapor is still only given as an example of liquid water content, and applicant’s description does exclude water droplets as a type of liquid water content.  
Regarding the argument that Kim does not disclose the presently claimed invention, Kim was not relied upon to disclose the entire claimed invention, but as a secondary teaching to suggest the limitations of claim 11.  Furthermore, applicant’s argument that the cited passage from Kim identifies the detection of ice formation is elaborated to measure a thickness or weight of ice formation is a misinterpretation of separate technologies discussed by Kim.  Paragraph 7 discloses “the technology that measures and detects ice formation or an ice formation ratio refers to a technology that detects an ice formation phenomenon, such as frost, occurring on a surface of an object exposed to a specific environment.  The technology that detects ice formation allows a physical sensor to directly detect whether ice formation occurs and measure a thickness or weight of ice formation and an ice formation value.”  Paragraph 7 then goes on to say that “Further, the technology that predicts an ice formation phenomenon according to an external environment condition such as a temperature of an object surface in addition to the temperature, humidity, wind speed, and pressure of the atmosphere”.  Measuring a thickness or weight of ice formation is drawn to a technology that detects already existing ice formation, which is separate from measuring humidity in a technology that predicts an ice formation phenomenon.  
Regarding the argument that Bosetti does not disclose reducing a likelihood of ice formation on the aircraft component, as noted by the applicant, Bosetti teaches heating the water to a temperature so that the liquid water is fully evaporated and does not run from the corresponding impact zone where it could later freeze, and preventing the water from freezing in the impact zone reduces a likelihood of ice formation on the aircraft component.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642